DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-17 are pending.  Claim 1 has been amended.  

Response to Arguments
Applicant’s arguments filed 04/22/2022, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Yang KR 101441378 in view of Lebens US 20030095406 and KATAOKA JP H05174987.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Yang KR 101441378 in view of Lebens US 20030095406 and KATAOKA JP H05174987.

Regarding Claim 1, Yang teaches:
A multi-channel current pulse generator for driving a plurality of loads (Fig 3 #116 with #114 creating multi-channel pulses (Pg. 5 ¶ 1), driving plurality loads #130), each of the loads having a unique positive terminals (Fig. 3 #130 with individual/unique positive terminals)
the current pulse generator comprising: 
a single, ground referenced (Fig 3 grounding; wherein all ground references are grounded to same potential ground reference noted as a single ground), 
pulse control transistor for allowing or blocking current pulses through each of the plurality of loads based on a load driver control signal (Fig. 3 #114 allow or block current pules to load based on 120 that produces feedback to 114. Pg. 5 ¶ 7 and Pg. 5 ¶ 3 “a plurality of channel switch (TC1 to TCn), for example made of a FET”) and 
having a drain terminal (FET has a drain terminal. Pg. 5 ¶ 3), 
a source terminal (FET has a source terminal. Pg. 5 ¶ 3), and 
a gate terminal (FET has a gate terminal. Pg. 5 ¶ 3) for receiving the load driver control signal (Fig. 3#114 receiving TC1-TCn from 116); and 
each load of the plurality of loads has associated therewith: 
a load capacitor configured to be charged by a charging circuit and discharged by providing a current pulse to the positive terminal of respective associated load (Fig 3 “C’s” receiving pulses from 114 to be charged and discharged wherein charge and discharge pulse are sent to connected positive terminals of 130. ¶ “And an output switch being switched to convert the input voltage to the charge and discharge pulses”);
Even though Yang teaches the plurality of loads having negative terminals electrically connected (Fig. 3 #130), Yang does not explicitly teach the plurality of loads having a common negative terminal electrically shared by the plurality of loads
Lebens teaches the plurality of loads having a common negative terminal electrically shared by the plurality of loads (plurality of loads driven by controlled pulses. Fig. 3 # 300, 130 pulse generator, #151 Plurality of loads; ¶ 0018 “a control circuit (130) coupled to the battery, the LEDs, and the switch, wherein the control circuit drives the LEDs with electrical pulses”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to have the plurality of loads having a common negative terminal electrically shared by the plurality of loads taught by Lebens for the purpose of maximizing device life. (Refer to ¶ 0005)

Even though Yang teaches a drain terminal, a source terminal as noted above, Yang does not explicitly teach a drain terminal connected to the common negative terminal of the loads and a source terminal connected to ground,
Lebens teaches pulse control transistor for allowing or blocking current pulses through each of the plurality of loads based on a load driver control signal (Fig. 3 #350 allowing or blocking current through each load connected at shared common terminal. ¶ 0043 “provides a signal that allows PSCC 130 to adjust the light output to a desired level”; ¶ 0049 “MOSFET 350 shorts the anodes of LEDs 151 to ground for the duration that pulse from circuit 434 is high. This can provide 100 milliamps or more through each LED 151 when the battery is fully charged, but only for a very short pulse.”) and 
having a drain terminal connected to the common negative terminal of the loads (Fig 3 Mosfet 350 having drain connected to negative load terminal), 
a source terminal connected to ground (Fig 3 Mosfet 350 having source terminal connected to ground), and 
a gate terminal for receiving the load driver control signal (Fig. 3 #350 gate receiving control signal #336)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to have a drain terminal and a source terminal connections taught by Lebens for the purpose of maximizing device life. (Refer to ¶ 0005)

Yang does not explicitly teach a charging control transistor for allowing or blocking a charging current to the load capacitor from the charging circuit based on a corresponding charging control signal.  
KATAOKA teaches each load of the plurality of loads has associated therewith: 
a load capacitor configured to be charged by a charging circuit and discharged by providing a current pulse (¶ 0117 “a pulse generator (not shown)”) to the positive terminal of respective associated load (Fig. 44 # C01-C03 charged and discharged to L1 to L3; ¶ 0113 “charging switches S11 to S13, discharging switches S21 to S23, capacitors C01 to S03, and light sources L1 to L3 of each lighting circuit AA, the number of lamps can be easily increased, and the current flowing to each light source”); and 
a charging control transistor for allowing or blocking a charging current to the load capacitor from the charging circuit based on a corresponding charging control signal (Fig. 44 S11-S13; ¶ 0081 “a signal for controlling the charging switches”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to have a charging control transistor taught by KATAOKA for the purpose of creating high efficiency. (Refer to ¶ 0010)

  Regarding claim 9, Yang does not explicitly teach wherein the pulse control transistor is chosen to withstand current pulses through the plurality of loads.  
KATAOKA teaches wherein control transistor is chosen to withstand current pulses through the plurality of loads (¶ 0074 “components with low withstand voltage are used for the charging switch S1, discharging switch S2, and capacitor C0”.  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to have control transistor is chosen to withstand current pulses taught by KATAOKA for the purpose of reducing size and loss. (Refer to ¶ 0074)

Regarding claim 12, Yang teaches:
wherein a maximum number of loads to be driven simultaneously M is less than the plurality of loads (Fig 4 #104; Tech solution paragraph 7 and 8 “the timing controller 128 is using a plurality of synchronization signal input through the system (not shown) generates a plurality of control signals supplied to the gate driver 108 and the data driver 106 and the light source driver 104.”), and 
wherein the multi-channel current pulse generator comprises M charging circuits for generating M charging currents. (Fig 4 #104; Tech solution paragraph 1: “the pulse generation section separately and a channel switching unit for control; And detecting at least one of a current and voltage of the light source array and a feedback circuit for supplying a feedback signal to the pulse generator, and the reactance to charge and discharge the input voltage of the input pulse generator includes a voltage source; And an output switch being switched to convert the input voltage to the charge and discharge pulses to form the reactance”)

 Claims 2, 4-8 and 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Yang KR 101441378 in view of Lebens US 20030095406 and KATAOKA JP H05174987 and further in view of Wyland US 20170005574.

Regarding claim 2, Yang does not explicitly teach wherein the pulse control transistor comprises a gallium nitride (GaN) field effect transistor (FET).  
Wyland teaches wherein the pulse control transistor comprises a gallium nitride (GaN) field effect transistor (FET).   (Par 0052 “Qn7 such as, but not limited to, III-V compounds such as GaAs and/or nitrides thereof (e.g., GaN)”)
 It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to have gallium nitride (GaN) field effect transistor (FET) taught by Wyland for the purpose of consuming little space for size. (Refer to ¶ 0052)

Regarding claim 4, Yang does not explicitly teach wherein the charging circuit comprises a resistive charging circuit.  
Wyland teaches wherein the charging circuit comprises a resistive charging circuit. (resistor used to charge capacitors noted as resistive charging circuit. see Fig 3 #RSense; Par 0070 “i.sub.drawn flowing through the sensing resistor, R.sub.sense (and through the choke coil L35) is substantially a direct current (DC)”. “The drawn DC current, i.sub.drawn replenishes current into the charge storage capacitor C37”)  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to have a resistive charging circuit taught by Wyland for the purpose of setting current drawn. (Refer to ¶ 0070)

Regarding claim 5, Yang does not explicitly teach wherein the charging circuit comprises a boost charging circuit comprising an inductor and a diode.  
Wyland teaches wherein the charging circuit comprises a boost charging circuit (Fig 3C #307 Vboost) comprising an inductor (Fig 3C #L36) and a diode (Fig 3C #304).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to have a boost charging circuit taught by Wyland for the purpose of outputting desired values. (Refer to ¶ 0003)

  Regarding claim 6, Yang does not explicitly teach a unique charging circuit for generating the charging current to the respective load capacitor.
Wyland teaches a unique charging circuit for generating the charging current to the respective load capacitor (Fig 3D charging circuit to charge C37a and a charging circuit to charge C37b).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to have charging circuit for generating the charging current to the respective load capacitor taught by Wyland for the purpose of outputting desired values. (Refer to ¶ 0003)

  Regarding claim 7, Yang does not explicitly teach wherein the unique charging circuits for the plurality of loads are configured to generate different charging currents in accordance with the respective load.  
Wyland teaches wherein the unique charging circuits for the plurality of loads are configured to generate different charging currents in accordance with the respective load. (Fig 3D charging circuit to charge C37a is on a different path than the charging circuit to charge C37b) 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to have the plurality of loads are configured to generate different charging currents taught by Wyland for the purpose of outputting desired values. (Refer to ¶ 0003)
 
Regarding claim 8, Yang does not explicitly teach wherein the charging control transistors are chosen to withstand a current pulse through the corresponding load.  
Wyland teaches wherein the charging control transistors are chosen to withstand a current pulse through the corresponding load.  (switching transistor corresponding to load will withstand current pulses. Fig 3C; Par 0069 “As long as this target condition is maintained (and assuming for the moment that no load current is being drawn by the pulsed load circuit (Qn7 and E36)”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to have the charging control transistors are chosen to withstand a current pulse taught by Wyland for the purpose of outputting desired values. (Refer to ¶ 0003)

  Regarding claim 13, Yang does not explicitly teach wherein at least one of the M charging circuits comprises a resistive charging circuit.
Wyland teaches wherein at least one of the M charging circuits comprises a resistive charging circuit. (Fig 3C #R sense with I drawn to charge 37)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to have a resistive charging circuit taught by Wyland for the purpose of setting current drawn. (Refer to ¶ 0070)

Regarding claim 14, Yang does not explicitly teach wherein at least one of the M charging circuits comprises a boost charging circuit.
Wyland teaches wherein at least one of the M charging circuits comprises a boost charging circuit.
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to have comprises a boost charging circuit taught by Wyland for the purpose of outputting desired values. (Refer to ¶ 0003)

  Regarding claim 15, Yang does not explicitly teach wherein the pulse control transistor is chosen to withstand M current pulses through M loads.
Wyland teaches wherein the pulse control transistor is chosen to withstand M current pulses through M loads. (Par 0076 “power MOSFET Qn7 is pulsed” and Par 0079 “pulse train occurs and then automatically switches the circuit 330 into current regulating mode (CRM). In one embodiment, the switch over to current regulating mode takes about 105 microseconds (μs) or less”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to have pulse control transistor is chosen to withstand M current pulses taught by Wyland for the purpose of outputting desired values. (Refer to ¶ 0003)

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Yang KR 101441378 in view of Lebens US 20030095406, KATAOKA JP H05174987 and Wyland US 20170005574 and further in view of Rothberg US 20190025214.

Regarding claim 3, Yang does not explicitly teach:
wherein the pulse control transistor comprises an enhancement mode GaN FET.  
Rothberg teaches a pulse generator (Fig 8-4) that discloses:
an enhancement mode GaN FET.  (Par 0145 “a high-power transistor is an enhancement mode GaN power transistor”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to include an enhancement mode GaN FET taught by Rothberg for the purpose of having enhanced switching (Refer to Par 0145) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Yang KR 101441378 in view of Lebens US 20030095406, KATAOKA JP H05174987 and further in view of Peng US 20180196129.

  Regarding claim 10, Yang does not explicitly teach:
wherein the charging control transistors comprise GaN FETs.
Peng teaches a pulse generator (Fig 3 #125) that discloses:
wherein the charging control transistors comprise GaN FETs. (Fig 3 #125; Par 0050 “the GaN component is an EPC2025 enhancement mode power transistor available from Efficient Power Conversion. The comparison silicon component is an Infineon IPD50R3K0CE high voltage power MOSFET with better output charge”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to include charging control transistors comprise GaN FETs taught by Peng for the purpose of handling a higher power level. (Refer to Par 0050)

  Regarding claim 11, Yang does not explicitly teach wherein the charging control transistors comprise enhancement mode GaN FETs.
Peng teaches a pulse generator (Fig 3 #125) that discloses:
wherein the charging control transistors comprise enhancement mode GaN FETs. (Fig 3 #125; Par 0050 “the GaN component is an EPC2025 enhancement mode power transistor available from Efficient Power Conversion. The comparison silicon component is an Infineon IPD50R3K0CE high voltage power MOSFET with better output charge”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to include charging control transistors comprise enhancement mode GaN FETs taught by Peng for the purpose of handling a higher power level. (Refer to Par 0050)
	

  Claims 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Yang KR 101441378 in view of Lebens US 20030095406, KATAOKA JP H05174987 and further in view of Peng US 20180196129 and Karlsson US 8456867.

  Regarding claim 16, Yang does not explicitly teach:
wherein the charging control transistors comprise GaN FETs.
Peng teaches a pulse generator (Fig 3 #125) that discloses:
wherein the charging control transistors comprise GaN FETs. (Fig 3 #125; Par 0050 “the GaN component is an EPC2025 enhancement mode power transistor available from Efficient Power Conversion. The comparison silicon component is an Infineon IPD50R3K0CE high voltage power MOSFET with better output charge”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to include charging control transistors comprise GaN FETs taught by Peng for the purpose of handling a higher power level. (Refer to Par 0050)

Yang does not explicitly teach:
a bootstrap capacitor for providing additional voltage to the gate terminal of the charging control transistor; and a bootstrap control transistor for allowing or blocking a bootstrap charging current for the bootstrap capacitor based on a bootstrap control signal, 
Karlsson teaches:
a bootstrap capacitor for providing additional voltage to the gate terminal of the charging control transistor; and a bootstrap control transistor for allowing or blocking a bootstrap charging current for the bootstrap capacitor based on a bootstrap control signal,  (Fig 8  #Q1 on Q2 off when Q1 off Q2 on. see; Col 10 lines 15-25 “the switching controller 230 starts up the SMPS 200 by generating a first voltage pulse of duration P1 for each of transistors Q1 and Q4 to temporarily switch them ON, and a subsequent second voltage pulse of duration P2 (preferably equal to DT/2) for each of transistors Q2 an Q3 to temporarily switch these transistors ON, thereby allowing the boot-strap capacitor C.sub.B in the boot-strap driving circuit of transistor Q2 to be charged before transistors Q2 and Q3 are turned ON by the second voltage pulses”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify Yang to include a bootstrap capacitor for providing additional voltage to the gate terminal of the charging control transistor; and a bootstrap control transistor for allowing or blocking a bootstrap charging current for the bootstrap capacitor based on a bootstrap control signal taught by Karlsson for the purpose of having switch to be switched on more effectively. (Refer to Col 10 lines 34-38)

  Regarding claim 17, Yang does not explicitly teach:
wherein the charging control transistors comprise enhancement mode GaN FETs.
Peng teaches a pulse generator (Fig 3 #125) that discloses:
wherein the charging control transistors comprise enhancement mode GaN FETs. (Fig 3 #125; Par 0050 “the GaN component is an EPC2025 enhancement mode power transistor available from Efficient Power Conversion. The comparison silicon component is an Infineon IPD50R3K0CE high voltage power MOSFET with better output charge”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yang to include charging control transistors comprise enhancement mode GaN FETs taught by Peng for the purpose of handling a higher power level. (Refer to Par 0050)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859